NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ARTHUR R. JIRAU,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-393
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T.
Corvo, Judge.

Arthur R. Jirau, pro se.


PER CURIAM.

              Affirmed. See Taylor v. State, 702 So. 2d 487 (Fla. 1997); Bizzell v. State,

912 So. 2d 386 (Fla. 2d DCA 2005).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.